I dissent. It is our duty, if possible, to harmonize the legislation on the subject. By Chapter 122 of the Laws of 1923, section 1014 of the Revised Codes of 1921 is not expressly repealed, and, in my opinion, there is not a repeal thereof by necessary implication, otherwise or at all. And repeals by implication are never favored. (State ex rel. Hay v. Hindson,40 Mont. 353, 106 P. 362; State ex rel. Metcalf v. Wileman,49 Mont. 436, 143 P. 565.) If the separate enactments can by any reasonable construction be construed together, both should be upheld. (State ex rel. Metcalf v. Wileman, supra.) In my opinion, the enactments are not repugnant and may be easily harmonized. Such being the case, the judgment should be affirmed.
The authority under which the board acted in selecting the site for the new building is contained in section 1014 of the Revised Codes of 1921, which reads as follows: "The board of trustees shall have power to call a special election for the purpose of bonding the district for the erection and furnishing buildings and purchase of school sites, and for permission to sell school property; provided, that in districts of the firstand second classes boards of trustees shall have power to changeor select school sites."
Before amendment, there can be no question but what the provisions of section 1015 were in complete accord. So far as here applicable, it read: "Every school board unless otherwise specially provided by law shall have power and it shall be its duty: * * * 8. To build or remove schoolhouses and to purchase or sell school sites; provided, that in districts of the third class they shall not build or remove schoolhouses, nor purchase, sell, or locate school sites unless directed so to do by a majority of the electors of the district voting at an election held in the district for that purpose, and such election shall be conducted and votes canvassed in the same manner as at the annual election of school officers, and notice thereof shall *Page 190 
be given by the clerk by posting three notices in three public places in the district at least ten days prior to such election, which notices shall specify the time, place and purpose of such election."
Thus, districts of the third class were specially excepted from the provisions of section 1014, and, as to them, the question of the location of school buildings is required to be submitted to a vote of the electors. (State ex rel. Wildin v.Eickoff, 84 Mont. 539, 276 P. 954.)
Subdivision 8 of section 1015, as amended by Chapter 122 of the Laws of 1923, does not affect the provisions of section 1014, either specially or by implication, and its effect is to leave the statutes as they existed previously — applicable only to third class school districts.
Upon amendment of section 1015, although the language employed in subdivision 8 is changed so as to make it general in application, that is, leaving out express exception of third class school districts, yet, as amended, it remains wholly consistent with section 1014; therefore, by other special statutory law existing (sec. 1014), unaffected by the amendment in Chapter 122, Laws of 1923, in districts of the first and second class, the trustees are empowered to change or select school sites.
Chapter 147 of the Laws of 1927 makes provision only for obtaining the necessary money on the issuance of bonds on the credit of the school district, among other purposes: "(a) For the purpose of building, enlarging, altering, repairing, or acquiring by purchase one or more schoolhouses in said district; furnishing and equipping the same, and purchasing the necessary lands therefor."
The bonds having been regularly authorized by vote of the electors for the purpose of erecting a high school building, and the district having obtained the money on sale of the bonds, it being a district of the second class, there was no necessity under the law to specially submit the question of the location of the school building to the electors of the district, because other special provision applicable is made by section 1014. In *Page 191 
my opinion, the board is given exclusive power "to change or select school sites in districts of the first and second class," which remains entirely unaffected by the enactment of Chapter 122 of the Laws of 1923.